Citation Nr: 1642300	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  07-34 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service connected diabetes mellitus, type II.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to February 1990 and from October 1991 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing held in October 2010.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in March 2011, when it was remanded for further development.   It has returned for adjudication.

Additional evidence was submitted by the Veteran after the most recent Supplemental Statement of the Case was issued in January 2016.  The Veteran's representative provided a waiver of RO review in October 2016.  Therefore, all evidence has been reviewed by the Board in conjunction with these claims.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus, type II requires the use of insulin and the restriction of diet, but it does not require restriction of activities.

2. The Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See June 2006 VCAA correspondence, September 2007 VCAA correspondence, October 2010 videoconference hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

A question was raised as to whether the Veteran wished to provide testimony to a RO decision review officer (DRO).  See March 2011 Board Remand.  Thereafter, in an August 2012 telephone call, he indicated that he did not want a DRO hearing.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.   This claim was previously remanded to the RO in March 2011 for additional evidentiary development.  This development included obtaining outstanding treatment records and scheduling the Veteran for an additional examination.  The RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's March 2011 remand, updated treatment records were obtained and the Veteran was afforded additional VA examinations in September 2015.  The examinations and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Increased Rating for Diabetes

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

Under the Diagnostic Code applicable to diabetes, 7913, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The phrase "regulation of activities" means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The rating criteria contained in Diagnostic Code 7913 are conjunctive.  In other words, the criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Each higher rating requires the elements of the lower rating.

Turning to the facts in this case, the Veteran filed his claim for an increased rating in May 2006.  Since that time, the evidence of record, including VA examination reports and VA outpatient treatment records, shows that the Veteran has been prescribed insulin and oral medication to maintain a satisfactory blood sugar level and that he has been placed on a restricted diet.  At issue in this case, then, is whether the Veteran's diabetes requires the regulation of activities that is associated with greater disability ratings for diabetes.

An April 2006 letter from Dr. N.P. notes that the Veteran is on insulin and oral agents for treatment of his diabetes mellitus, type II.

During a VA examination in June 2006, the Veteran denied any hospitalizations related to his diabetes.  He stated that he was using insulin and taking oral medications to control his sugar levels in addition to being on a portion-controlled diet.  He indicated that he was able to do his job, but stated he had problems with fatigue when his sugar was elevated.  He was being followed by a private endocrinologist and was seen every 1 to 2 months since starting insulin, but noted he would go less frequently as he became more stabilized. 

During treatment in September 2007, the Veteran reported taking medication for his diabetes.  

In August 2008, the Veteran was counseled on diet and exercise with respect to managing his diabetes. 

In May 2009, the Veteran stated that he was unable to exercise due to pain and fatigue. 

During treatment in February 2010, the Veteran reported that he was taking his medication as prescribed and began exercising more.  He noted a 4 pound weight loss since his previous visit.  

In January 2011, the Veteran was counseled on diet and the benefits of exercise.

During a VA examination in April 2011, the Veteran indicated that he is on insulin and taking oral medication for control of his diabetes.  He noted that he did not have very many blood sugar episodes.  He denied hospitalization for his diabetes but stated that he did have episodes of hypoglycemic reactions or ketoacidosis.  As a result, he had treatment by a diabetic care provider monthly or less often.  He was instructed to follow a restricted or special diet but was not restricted in ability to perform strenuous activities.  

During treatment in March 2012, the Veteran reported that his exercise was "practically none" due to muscle pain and weakness.  In August 2012, the Veteran was noted to have a restriction on exercise due to myopathy.  

In June 2013, the Veteran reported being frustrated by weight gain but said he was unable to exercise due to rapid muscle fatigue.  However, he felt as though he was more physically active recently, as he began coaching a football and baseball team.

In May 2014, the Veteran stated that although he was initially not very compliant with diet and exercise, he recently began trying harder to lose weight and eat properly.  While he said he was unable to lift weights, he said he walked daily and did yoga.

The Veteran was afforded a VA examination in September 2015.  After a review of the Veteran's claims file, including his treatment records, the examiner noted that the Veteran's diabetes mellitus, type II was managed by a restricted diet, insulin injections, and oral medication.  The Veteran reported regulation of activities as part of his medical management based on worsening muscle weakness and several low blood sugar episodes with loss of consciousness.  He said that he was unable to stay in one position too long due to muscle stiffening.  The Veteran also indicated that he visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis but weekly for episodes of hypoglycemia.  He denied any hospitalizations due to his diabetes.  He had loss of muscle strength due to diabetes.  

The Board acknowledges the lay contentions of the Veteran that his activities have been restricted as a result of his diabetes.  However, the most probative medical evidence of record does not support the contention that the Veteran's diabetes requires the restriction of activities.  Laypersons can attest to factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as difficulty engaging in activities, he does not have medical training or expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board assigns the Veteran's contentions little probative weight, because the weight of the evidence of record indicates that the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities due to diabetes mellitus.  Rather, the medical evidence contains numerous examples of medical providers encouraging the Veteran to exercise.  Although the September 2015 VA examiner noted a restriction on exercise, this is based on a history provided by the Veteran rather than the medical record.  The Board finds that whether the management of diabetes requires the restriction of activities or the avoidance of strenuous occupational and recreational activities is a decision that is medical in nature.  The weight of the competent evidence of record shows that there is no restriction of activities due to diabetes.  The regulation of activity that the Veteran engages in is self-imposed and actually against the medical advice of his treating health care providers.  The preponderance of the medical evidence shows regular counseling on the importance of exercise.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.

The Board acknowledges that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  The evidence of record in the instant case indicates that the Veteran has peripheral neuropathy, nephropathy, hypertension, vertigo, gastroparesis, and retinopathy related to his diabetes.  The Veteran is already service-connected and receiving compensation for these conditions.  He has not challenged the ratings assigned to these conditions.  Accordingly, the Board will not further discuss them.

Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for diabetes.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual diabetic symptomatology. Instead, the Veteran merely disagrees with the assigned rating for the level of impairment associated with his diabetes.  His diabetes is currently managed with insulin injections, oral medication, and a restricted diet.  The Veteran does not have any symptoms from his service connected diabetes that are unusual or are different from those contemplated by the schedular rating criteria, and higher ratings are available to address any increased symptomatology.  Moreover, as addressed above, the Veteran has been separately compensated for all associated disabilities.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

III. TDIU

The Veteran has combined schedular rating of 90 percent.  The record also shows that he has a single disability rated at 40 percent or more for the entire period on appeal.  The schedular requirements for TDIU have thereby been met.  See 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran is unemployable due solely to his service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

Although he indicated that he completed 4 years of college and has additional training in aircraft maintenance, the record shows that his service-connected disabilities interfere with both physical and sedentary employment.  Specifically, during a September 2015 VA examination, the examiner noted that the Veteran has poor and limited endurance due to diabetic peripheral neuropathy which causes functional impairment due to pain and muscle fatigue.  The neuropathy causes difficulty with prolonged standing, sitting, and walking.  The neuropathy in his upper extremities causes his hands to be constantly sore, making his job has an aircraft mechanic difficult.  He further has balance problems and difficulty with prolonged writing caused by radiculopathy that leads to a loss of dexterity.  Additionally, employment information received in April 2016 indicates that the Veteran resigned from a position as a high school teacher in September 2015 due to health issues.  His employer indicated that they allowed him liberal use of sick leave for doctor's appointments and sick days.  Based on the above, the Board finds that the Veteran is precluded from both physical and sedentary employment by reason of his service-connected disabilities.  

In considering all of the Veteran's service-connected disabilities and the significant obstacles to even sedentary employment due to his associated diabetic complications, the Board finds that there is sufficient evidence that the Veteran is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


ORDER

A disability rating in excess of 20 percent for diabetes is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


